MORGAN, C. J.,
Dissenting. — An appeal to this court from an order of a district court granting or refusing to grant a change of place of trial is allowed by C. S., sec. 7152. That remedy is plain — it is expressly provided for by statute; it is speedy- — an appeal may be perfected immediately upon the filing of the order; it is adequate — C. S., sec. 6446 provides: “The court may reverse, affirm or modify any order or judgment appealed from, and may direct the proper judgment or order to be entered, or direct a new trial or further -proceedings to be had.”
C. S., sec. 7255, contains the following provision with respect to mandamus: “The writ must be issued in all eases where there is not a plain, speedy and adequate remedy in the ordinary course of law.”
This court said in Beem v. Davis, 31 Ida. 730, 175 Pac. 959: “The existence of an adequate remedy in the ordinary course of law, either legal or equitable in its nature, will prevent the issuance of the writ of mandate,” and in Olden v. Paxton, 27 Ida. 597, 150 Pac. 40, wherein a writ of prohibition was sought, we quoted from State ex rel. v. Seay, 23 Mo. App. 623, as follows: “It is settled that mandamus does not lie when the party aggrieved has a remedy by appeal..... By parity of reasoning prohibition, which is but a negative mandamus, should not lie unless, at least, the case presents features clearly indicative of the fact that the remedy by appeal is wholly inadequate.” (See, also, Blackwell Lumber Co. v. Flynn, 27 Ida. 632, 150 Pac. 42; Fraser v. Davis, 29 Ida. 70, 156 Pac. 913, 158 Pac. 233; Saint Michael’s Monastery v. Steele, 30 Ida. 609, 167 Pac. 349; Little v.
*612Broxon, 31 Ida. 303, 170 Pac. 918; and Hanson v. Weniger, 31 Ida. 540, 173 Pac. 1085.)
The employment of the remedy by appeal in cases of this kind is the settled practice in this state. (Gordon v. Conor; 5 Ida. 673, 51 Pac. 747; Day v. Day, 12 Ida. 556, 10 Ann. Cas. 260, 86 Pac. 531; Bell v. Bell, 18 Ida. 636, 111 Pac. 1074; Callahan v. Callahan, 30 Ida. 431, 165 Pac. 1122.)